Judg-
ment reversed and final judgment in favor of Levi Hoffmaster and Margaret Patterson.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; and the court finds that the judgment of the plaintiff below, The G. M. McKelvey Company, is not a valid lien on the premises described in the petition, said judgment having been rendered on the appearance of defendant, being entered under authority of a joint warrant of attorney against one of the parties to such warrant; it appearing on the face of the record that the other party signing' such warrant of attorney had died prior to the entry of such appearance, said joint power was revoked by power of law. And the court finds that the judgments *553of said Levi Hoffmaster, plaintiff in error, and Margaret Patterson are valid and subsisting.liens on said premises and that they are entitled to the relief prayed for in their cross-petitions.
It' is, therefore, ordered and adjudged that this caus.e be remanded to the coürt of appeals, with instructions to ascertain and fix the amounts due on the judgments of Levi Hoffmaster and Margaret Patterson, and enter decree that the same are valid and subsisting liens on the premises described in the petition, and for further proceedings according to law.
Shauck, C. J., Johnson, Wanamaker, Newman and Wilkin, JJ., concur.